Citation Nr: 1134771	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a mental disorder manifested by anxiety and stress.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for temporomandibular joint dysfunction.

5.  Entitlement to service connection for bruxism.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a personal hearing before the undersigned at the RO in Jackson, Mississippi, in September 2008.

The issues on appeal were previously before the Board in November 2008 when they were remanded for additional evidentiary development.  

The issue of entitlement to service connection for a right shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a mental disorder manifested by anxiety and stress, for temporomandibular joint dysfunction, and for bruxism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  The preponderance of the competent evidence weighs against a finding that a current left knee disorder is linked to any incident of the Veteran's active duty service.

2.  The preponderance of the competent evidence weighs against a finding that a current right knee disorder is linked to any incident of the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty service nor may left knee arthritis be presumed to be.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty service nor may right knee arthritis be presumed to be.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in March 2005 and May 2005 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for left and right knee disorders.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decisions on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims in the VCAA letters and was provided with notice of the types of evidence necessary to establish a disability rating and/or effective date in a March 2008 letter.  The appellant's status as a veteran has never been at issue.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of the Veteran's knees obtained in the present case are more than adequate.  Physical examinations were conducted and the Veteran's history was recorded.  The claims file was reviewed.  Opinions as to the etiology of the disorders diagnosed were provided and supported with adequate rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing knee pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed orthopedic disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran is claiming that he currently experiences left and right knee disorders which are etiologically linked to the Veteran's active duty service.  

There is minimal evidence of problems with the knees occurring early during the Veteran's active duty service.  Clinical evaluation of the lower extremities was determined to be normal at the time of the November 1966 entrance examination.  The Veteran denied knee problems on a Report of Medical History he completed at that time.  In July 1967, the Veteran reported bilateral knee pain.  The pertinent impression was medial collateral ligament strain of the right knee.  There was no finding concerning the left knee.  This was the only reference in the service treatment records to problems with either knee.  There were no more references to problems with the Veteran's knees during the remaining 11 years of active duty service.  Service examinations conducted in May 1968, October 1968, April 1970, December 1971, April 1972, March 1974, February 1976 and March 1978 document that clinical evaluation of the Veteran's lower extremities was normal at those times.  Additionally, the Veteran completed reports of his medical history in October 1968, December 1971, and February 1976 wherein he denied having a trick or locked knee and no other knee symptomatology was noted.  

There is competent evidence of the current existence of knee problems but this evidence is dated many years after the Veteran's discharge.  A private clinical record dated in November 1992 includes the annotation that the osteoarthritis of right knee is much better.  A June 1993 private clinical record indicates that the Veteran's main complaint was torn cartilage in right knee.  The Veteran reported pain in the right knee which had been present for a year and a half.  The Veteran identified the time the pain began as being when he was working on some leg weights in the YMCA and had no popping episode but tenderness after the exercises.  This had been persistent.  The diagnosis was probable degenerative tear of the medial meniscus of the right knee.  In September 1997, the Veteran reported that his knee pain was a chronic intermittent problem.  He had arthroscopic surgery three years prior.  A private clinical record dated in June 1999 shows the Veteran had a new complaint of knee pain.  A private clinical record dated in June 2000 reveals the Veteran reported left knee pain which had been present for three or four weeks.  It bothered him while jogging and was relieved with rest.  The diagnosis was medial meniscus tear.  In February 2002, the Veteran sought treatment from a private health care professional for bilateral knee pain, right worse than left.  Arthroscopic surgery was reportedly conducted in 1993 and 1996.  The impression was bilateral osteoarthritis of the knees.  A January 2004 X-ray examination of the right knee was interpreted as revealing degenerative arthritis with meniscal tear.  

The Board finds that the preponderance of the competent evidence demonstrates that the currently existing knee disorders are not etiologically linked to the Veteran's active duty service.  

A VA joints examination was conducted in March 2008.  The Veteran denied a history of trauma to the knees.  He informed the examiner that he was diagnosed with shin splints while in basic training secondary to running.  He also reported he had a bad gait just from the chronic running and this resulted in knee pain.  Physical examination was conducted and the claims file was reviewed.  The pertinent assessments were moderate left knee degenerative joint disease and residuals of right knee arthroscopy for partial medial menisectomy with severe medial compartment and patellofemoral compartment osteoarthritis.  With regard to etiology, the examiner noted the Veteran was treated for bilateral knee pain during military service and also had a medial collateral strain.  The Veteran reported this was from a repetitive nature.  The examiner noted that the Veteran was 64 years and found that the findings could be related to age wear and tear on the knees.  The examiner also noted that the Veteran probably experienced a significant amount of running during military service and as a result, found it was as likely as not that the Veteran's current knee condition may be related to running during active duty service.  To the extent that this document appears to link current knee disorders to active duty, the Board finds the opinion is speculative by using the word "may."  The Board notes that 38 C.F.R. § 3.102 provides that service connection may not be based on a resort to speculation or even remote possibility, and the Court has provided additional guidance as to this aspect of weighing medical opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative);  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  This record does not provide competent evidence linking any knee disorder to the Veteran's active duty service.  

Significantly, the examiner who prepared the March 2008 VA examination produced an addendum to the examination report in September 2009.  The examiner summarized the pertinent evidence.  The examiner noted that there was a 22 year gap between discharge and the first time objective clinical evidence documenting a knee problem was produced.  It was also noted that the Veteran was treated for shin splints and medial collateral ligament strain during active duty and there were complaints of bilateral knee pain.  The examiner wrote that his opinion regarding the etiology of the knee problems had changed.  He found it less likely than not that the Veteran's current left and right knee disorders were related to his active duty service.  It was noted that the Veteran was 65 years old.  The Veteran had degenerative changes present in his knees which are more likely age related progression.  The examiner found that the Veteran did not have any injury resulting in fracture or any change in mechanical axis or alignment, and as a result the injuries or overuse syndrome that the Veteran was treated for in the military service did not result in any accelerated arthritic changes in the knees.  This addendum opinion provides competent medical evidence weighing against finding that the Veteran has knee disorders due to his active duty service.  

A VA joints examination was conducted by a different healthcare professional in January 2009.  The examiner reviewed the claims file.  The examiner wrote that he did not see objective evidence of problems with the Veteran's knees from July 1967 until discharge in 1978.  It was also noted that no major joint problems, soft tissue swelling or tendonitis were found at the time of a physical examination which was conducted in October 1986.  The examiner noted the Veteran was getting clearance to exercise in October 1986.  The examiner found that it did not appear that the Veteran had complaints or objective evidence of knee problems during active duty.  It appeared to the examiner that the objective evidence of knee problems occurred after the Veteran's active duty service was complete.  Based on the above, the examiner opined that it was less likely than not that the Veteran's bilateral knee disorders and conditions were directly related to active duty service.  

The Board finds the preponderance of the competent medical evidence demonstrates that the currently existing right and left knee disorders were not etiologically linked to the Veteran's active duty service.  

The only other evidence of record which clearly indicates that the Veteran currently experiences a left and/or right knee disorder which was etiologically linked to the Veteran's active duty service is the Veteran's own allegations and testimony which are not competent with regard to the etiology of his knee disorders.  In September 2005, the Veteran wrote that his knee problems began during basic training and continued during subsequent training.  He alleged that his foot problems caused knee problems.  Physical training also caused his knees to deteriorate.  The Veteran testified before the undersigned in September 2008 that he injured his knees during active duty but did not recall the treatment he received.  He did remember shin splints from basic training.  He also reported problems with pronation of this feet which, while running, caused pain in his knees.  He did not recall receiving treatment for knee problems within one year of discharge.  The first time he was treated for knee problems after discharge was in approximately 1991.  He testified that he had pain in his knees after his discharge while walking up stairs.  

The Board finds the Veteran's claim that pronation of the feet resulted in knee disorders to not be supported by competent medical evidence.  The Board finds the service treatment records were silent as to complaints of, diagnosis of or treatment for problems with pronation of the feet or gait problems.  In June 1967 and July 1967, the Veteran complained of pain when running.  There was no mention by the Veteran or by the clinician as to problems with pronation of the Veteran's feet.  There is no competent evidence of record linking pronation of the feet to the Veteran's knee disabilities.  The Veteran is not competent to provide evidence of such a link.  There is competent evidence which weighs against the allegation.  The examiner who prepared the September 2009 addendum to the March 2008 VA examination report specifically noted that there were no problems with mechanical axis or alignment and that the injuries or overuse syndrome the Veteran was treated for during military service did not result in any accelerated arthritic changes in the knees.  The Veteran's allegation that his knee disorders were due to some other incident of active duty besides pronation of the feet is also without probative value for the reasons set out above.  He is a lay person and cannot provide an opinion in the current case regarding the etiology of the orthopedic disorders.  

The Board finds that the preponderance of the evidence weighs against a finding that there was continuity of symptomatology of knee problems from the time of discharge to the present.  As set out above, there is a large gap of time between the time of discharge and the first objective evidence of the knee problems.  The first objective evidence of knee problems is included in 1992 clinical records for the right knee and June 2000 for the left knee.  Significantly, clinical records dated between discharge and 1992 are silent as to complaints of, diagnosis of or treatment for knee problems despite the Veteran living an active lifestyle.  In August 1978, the Veteran underwent a pre-employment physical which determined that his extremities were normal.  A October 1986 private clinical record revealed the Veteran reported jogging for 1.5 miles in the evenings for the last several weeks and over an extended period of six years.  No knee complaints were noted.  On VA examination in March 1991, it was determined that the orthopedic examination was normal and there was a normal range of motion of all extremities.  

The Veteran's own actions with regard to claims he has submitted to VA weighs against a finding of continuity of symptomatology.  The Veteran submitted numerous claims prior to the time he submitted claims regarding his knees.   In August 1978, the Veteran submitted claims of entitlement to service connection for a right arm disorder and for residuals of gum surgery.  In December 1990, he claimed entitlement to service connection for hearing loss.  In 1992, he submitted claims for 7 disabilities but did not include knee disorders.  It was not until February 1993 that the Veteran submitted a claim, in part, for service connection for arthritis of the right knee.  His left knee claim was received subsequent to that time.  The Board finds that, if the Veteran had actually been experiencing knee problems from the time of discharge, he would have submitted claims for the disorders earlier.  The fact that he submitted other claims demonstrates to the Board that the Veteran had knowledge of how the VA compensation system worked.  

Several clinical records cited above, dated many years after discharge, include references to problems with the Veteran's knees beginning many years after discharge.  The June 1993 private clinical record reveals that the Veteran reported pain in the right knee which had been present for a year and a half.  The Veteran identified the time the pain began as being when he was working on some leg weights in the YMCA and had no popping episode but tenderness after the exercises.  The diagnosis was probable degenerative tear of the medial meniscus of the right knee.  There was no reference to any problems during active duty nor any allegations of continuity of symptomatology from discharge to the time of the record.  A private clinical record dated in June 2000 reveals the Veteran reported left knee pain which had been present for three or four weeks.  It bothered him while jogging and was relieved with rest.  The diagnosis was medial meniscus tear.  Again there was no reference to any problems during active duty nor any allegations of continuity of symptomatology from discharge to the time of the record.  This evidence cuts against a finding of continuity of symptomatology of knee problems from discharge to the present.  

Based on the above, the Board finds that there is no continuity of symptomatology from the time of discharge until the 1990s.  

Due to discrepancies with the Veteran's reported medical history versus the objective evidence of record as set out above, the Board finds reason to place significantly reduced probative value on the Veteran's self-reported medical history.  The Board finds that, if the Veteran had knee problems as alleged during active duty and thereafter significant enough to affect his running, he would have sought treatment for the problem during active duty and/or he would have reported the problem at the time of one of the numerous in-service physical examinations which were conducted during his military service and/or he would have submitted claims for the knee disorders at the time he submitted his other prior claims.  The lack of any objective evidence of knee problems after July 1967 until approximately the 1990s is glaring.  The Board finds that not only may the Veteran's memory have dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  

There is no competent evidence of record documenting the presence of arthritis of either knee to a compensable degree within one year of discharge.  Service connection for knee arthritis on a presumptive basis is not warranted.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disorder and for a right knee disorder, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that his knee disorders are related to service.  There is not an approximate balance of evidence.


ORDER

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for a right knee disorder is denied.  


REMAND

The Veteran has claimed entitlement to service connection for temporomandibular joint dysfunction and bruxism.  In its November 2008 remand, the Board directed that VA examinations be obtained to determine the if the Veteran had temporomandibular joint dysfunction and bruxism which was incurred in or aggravated by active duty.  In an August 2009 addendum examination report, the examiner wrote that he was unable to make a provide an opinion as to whether the symptoms related to temporomandibular joint disorder were caused by or exacerbated by military service or when they actually begun.  No further explanation was provided by the examiner.  A recent decision from the Court has addressed cases which include opinions which cannot be provided without resort to speculation.  The Court in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the current case, it is not apparent to the Board that the procurable and assembled data was fully considered.  The examiner does not indicate whether it is a lack of evidence or limits of medical knowledge which caused the examiner to be unable to provide an opinion without resort to speculation.  As a result, the Board finds the examiner must be contacted and requested to provide a rationale for why he was unable to provide an opinion as to the etiology of the temporomandibular joint dysfunction without resort to speculation.  

In a January 2010 communication, the Veteran stated he only recently became aware of the in-service photograph of his teeth from his service treatment records.  The Board notes this photograph was one of the reasons for finding that the Veteran had pre-existing dental disorders which were not aggravated by active duty.  The Veteran indicated that he had requested a copy of the June 2, 1967 photograph so that it could be analyzed by his dentist.  The Veteran wrote that he planned to use this evidence in connection with his claims for service connection for temporomandibular joint dysfunction and for his mental disorders claim.  It is not apparent to the Board if the Veteran's request for the evidence has been addressed.  The Veteran's contention must be addressed by VA.  

The Veteran is claiming entitlement to service connection for bruxism.  The Board finds the claim is inextricably intertwined with the claim of entitlement to service connection for temporomandibular joint dysfunction.  The examiner who prepared the August 2009 addendum VA examination report wrote that it was his opinion that bruxism and temporomandibular joint disorder were related and that bruxism can be a manifestation of this condition.  As the temporomandibular joint dysfunction claim is being remanded, the bruxism claim must also be remanded.  

The Veteran is claiming entitlement to service connection for a mental disorder manifested by anxiety and stress.  The Board finds the claim is inextricably intertwined with the claim of entitlement to service connection for temporomandibular joint dysfunction and bruxism.  The examiner who prepared a March 2008 VA examination report opined that, if it is determined that the Veteran had bruxism or temporomandibular joint dysfunction in service or before service and aggravated by service, then the examiner was relatively certain that the Veteran was struggling with anxiety or stress during that time frame and the Veteran's current anxiety symptoms would be directly related or aggravated by service.  As the temporomandibular joint dysfunction claim and bruxism claim are being remanded, the Board finds the anxiety claim must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for mental disorders, temporomandibular joint dysfunction and/or bruxism since 2009.  After securing any necessary releases, obtain these records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA treatment records.  

2.  Contact the examiner who prepared the August 2009 VA dental examination report and request he provide a rationale for why he found that he could not provide an opinion as to the etiology of the transmandibular joint dysfunction without resort to speculation.  If the examiner determines that he cannot provide the requested information without examining the Veteran, an examination should be arranged.  If the examiner who conducted the August 2009 VA dental examination is no longer available, schedule the Veteran for a VA examination by an appropriately qualified health care professional to determine the nature, extent, and etiology of any temporomandibular joint dysfunction found on examination.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  A detailed history should be obtained from the Veteran.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should respond to the following: 

a)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has temporomandibular joint dysfunction which was incurred during his active duty service?  

b)  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has preexisting temporomandibular joint dysfunction which increased in severity during active duty?

c)  If the Veteran's preexisting temporomandibular joint dysfunction increased in severity during active duty, is it at least as likely as not (50 percent or greater likelihood) that such increase was due to the natural progression of the disorder, or if not, due to aggravation of the disorder in service?

Inform the examiner that the phrase "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Inform the examiner that "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, review the examination report obtained, and ensure that all requested opinions have been answered.

4.  Ensure that the Veteran's request for a copy of the June 2, 1967 photograph of the Veteran's teeth from his service treatment records has been complied with.  

5.  After completion of the above and any further development deemed necessary, the issues of entitlement to service connection for a mental disorder manifested by anxiety and stress, for temporomandibular joint dysfunction, and for bruxism should be readjudicated.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


